DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims below are objected to because of the following informalities:  
Claim 1, line 5, “other cycle” should read “second cycle” for clarity and consistency
Claim 2 preamble should read “[[A]] The method according to Claim 1”
Claim 3, lines 2 and 3 should read “a first apparatus” and “a second apparatus”
Claim 4 preamble should read “A marine vessel provided with the power plant according to Claim 3” for consistency
Claim 5 preamble should read “An oil or gas well drilling facility comprising a drill and the power plant according to Claim 3 
Claim 6 preamble should read “[[A]] The facility according to Claim 5”
Claim 7 preamble should read “A chemical or petrochemical plant or refinery, provided with an integrated self-contained power system comprising [[a]] the power plant according to Claim 3”
Claim 7, last line, “and or” should read “and/or”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3, the term "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, it is interpreted as not required.
Claims 2 and 4-7 are also rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. US 2014/0374109 in view of Haje DE 102013223661.
Regarding claim 1, Denton discloses (see Fig. 2):
A method of providing electrical/mechanical power derived from oxycombustion 210 of hydrocarbons, preferably LNG [0040], in a first of two nested cycles, the first cycle 202 operating on a Brayton cycle to provide a source of power, the second cycle 228 operating on a power cycle (steam Rankine cycle) to provide a source of power, without mixing of working fluids between the two cycles; the first cycle 202 employing CO2 as a working fluid 221; the first cycle 202 operating under low pressure conditions in which CO2 is sub-critical (1,724-2,068 kPa [0056], below the CO2 critical pressure of 7,377 kPa); and the first cycle 202 serving as a source of heat for the second cycle 228 by gas/gas heat exchange 226 which cools the products of combustion and circulating working fluid 223 in the first cycle and heats working fluid 230 in the second cycle.
	
	Denton is silent regarding:
the second cycle operating on a Brayton cycle and employing CO2 as a working fluid, and the second/other cycle operating under higher pressure conditions in which CO2 is supercritical (the bottoming cycle in Denton is a steam Rankine cycle).
Haje teaches (see Figure):
the second cycle 30 operating on a Brayton cycle and employing CO2 as a working fluid, and the second/other cycle 30 operating under higher pressure conditions in which CO2 is supercritical [0031].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the bottoming cycle in Denton (steam Rankine cycle) with that taught by Haje (sCO2 Brayton cycle) for the advantage of smaller plant sizes (Haje [0031]). 

Regarding claim 2, the combination of Denton and Haje teaches:
wherein said step of cooling 34 of the products of combustion and working fluid in said first cycle 14 occurs prior to an expansion step 16 in the Brayton cycle of the first cycle (see Haje Figure).

Regarding claim 3, Denton discloses (see Fig. 2):
A power plant operatively providing mechanical/electrical power, the power plant comprising first apparatus 202 coupled in a first Brayton cycle using CO2 under low pressure conditions in which CO2 is sub-critical as working fluid 221 (1,724-2,068 kPa [0056], below the CO2 critical pressure of 7,377 kPa), and second apparatus 228 coupled in a second cycle (steam Rankine cycle) using a working fluid 230; the first apparatus 202 being nested with the second apparatus 228 without any mixing of working fluid between the cycles; the first apparatus 202 including a combustion chamber 210, serving as the sole source of energy to the power plant, the combustion chamber 210 being adapted to burn hydrocarbons, preferably LNG, in oxygen under low pressure conditions [0040][0056]; and the power plant further comprising a heat exchanger 226 in which the products of combustion and circulating working fluid 223 in the first cycle 202 are cooled and circulating working fluid 230 in the second cycle 228 is heated, whereby the first cycle 202 serves as a source of power for the second cycle 228.

Denton is silent regarding:
second apparatus coupled in a second Brayton cycle using CO2 in high pressure conditions in which CO2 is super-critical as working fluid (the bottoming cycle in Denton is a steam Rankine cycle).
Haje teaches (see Figure):
second apparatus 30 coupled in a second Brayton cycle using CO2 in high pressure conditions in which CO2 is super-critical as working fluid [0031].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the bottoming cycle in Denton (steam Rankine cycle) with that taught by Haje (sCO2 Brayton cycle) for the advantage of smaller plant sizes (Haje [0031]). 

Regarding claim 7, the combination of Denton and Haje teaches:
A chemical or petrochemical plant or refinery (see Denton Fig. 3, [0069-0071]), provided with an integrated self-contained power system comprising a power plant according to Claim 3 (see Denton Fig. 2), wherein excess CO2 310 is removed from the first apparatus 202 to serves as a CO2 source for process use or for sequestration [0050], water 236, 241, 262 is separated from the first apparatus to serve as a water source for process use [0044] [0062] or for treatment to provide a source of potable water for the plant or refinery, and excess heat from the first and or second apparatus serves as a source of heat for process use [0071].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. US 2014/0374109 in view of Haje DE 102013223661 as applied to claim 3 above, and further in view of Wettstein et al. US 2012/0036860.
Regarding claim 4, the combination of Denton and Haje teaches:
wherein one of the first apparatus 202 and the second apparatus is adapted to provide mechanical drive for a facility (“Other systems may be driven by the mechanical power, such as an electrical generator, compressors, or other facilities” [0042]) and the other 228 is adapted to provide electricity for the facility (“The additional mechanical power can be used to power a separate generator” [0043]), the first apparatus optionally further comprising separation and treatment apparatus for water in the products of combustion in the first apparatus to provide a source of potable water for the facility.

The combination of Denton and Haje is silent regarding:
A marine vessel provided with a self-contained power plant, wherein one of the first apparatus and the second apparatus is adapted to provide mechanical drive to propel the vessel and the other is adapted to provide electricity for the vessel.
Wettstein teaches (Fig. 1):
A marine vessel provided with a self-contained power plant, wherein one of the first apparatus 11, 12, 14 and the second apparatus is adapted to provide mechanical drive to propel the vessel and the other 36 is adapted to provide electricity for the vessel (“A drive of a ship with one or more primary energy sources in the present form with power transmission to the propulsion system by means of gears or electrically, wherein electric power can also be used for the internal power supply (hotel load) of the ship, are features in this case…The system according to the invention, instead of power supply by a generator, can also be used as a mechanical drive (for example for pumps, compressors or propulsion of a ship). In this case, it can be expedient to construct the main machine 11, 12, 14 with two shafts, with a separate power turbine. In this way, the speed range for the drive can be broadened. In this case, the charging unit 36 could be designed for the power supply of the individual requirement if no electric mains connection is available” [0075-0076]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Denton and Haje with that of Wettstein for the advantage of providing both propulsion drive and electric power supply (hotel load) for a ship without the need for additional motors or external electricity supply.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. US 2014/0374109 in view of Haje DE 102013223661 as applied to claim 3 above, and further in view of Prabhu US 2011/0219780.
Regarding claim 5, the combination of Denton and Haje teaches:
wherein one of the first apparatus 202 and the second apparatus is adapted to provide mechanical drive for a facility (“Other systems may be driven by the mechanical power, such as an electrical generator, compressors, or other facilities” [0042]) and the other 228 is adapted to provide electricity for the facility (“The additional mechanical power can be used to power a separate generator” [0043]), the first apparatus optionally further comprising separation and treatment apparatus for treating water in the products of combustion to provide a source of potable water for the facility.

The combination of Denton and Haje is silent regarding:
An oil or gas well drilling facility comprising a drill and a self-contained power plant for the facility, wherein one of the first apparatus and the second apparatus is adapted to provide mechanical drive to propel the drill.
Prabhu teaches (Fig. 3):
An oil or gas well drilling facility comprising a drill and a self-contained power plant for the facility, wherein the first apparatus 114, 115 is adapted to provide mechanical drive to propel the drill (“For example, the system 300 can run on kerosene or ethanol from the liquid source 131 initially at coal mines, where power is needed to drill wells to recover and drain methane. As methane is collected from the coal mines, the methane could serve as the fuel source 136, and could displace the kerosene or ethanol until the drained methane alone fuels the system 300” [0096]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Denton and Haje with that of Prabhu for the advantage of providing the power needed to drill wells for natural gas/methane extraction for providing a source of fuel for the power plant (Prabhu [0096], Denton [0026] [0042]), and/or for CO2 sequestration and enhanced oil recovery (Denton [0050]), without the need for additional motors.

Regarding claim 6, the combination of Denton, Haje, and Prabhu teaches:
wherein the first apparatus further comprises removal and injection means adapted to remove excess CO2 from the first cycle and to inject it into the ground for enhanced oil or gas recovery or for CO2 sequestration (Denton [0050]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13, and 18-23 of U.S. Patent No. 11,255,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the claims of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        10/11/2022